Title: To John Adams from John Quincy Adams, 28 March 1806
From: Adams, John Quincy
To: Adams, John



Dear Sir.
Washington 28. March 1806.

I have two letters from you which ought to have been answered some time since, but I have only one apology for the delay, which I have so often mentioned that I am almost ashamed to repeat it. I have no time for writing except when the Senate is in Session, and when such business is before them, as I can suffer to proceed without paying much attention to it.—We have now come to sit on Saturday’s, and I think the Session will certainly not be protracted beyond the 15th: of next Month
I put the questions to Dr: Mitchill which you requested, and received from him the letter enclosed, in Answer to them—I hope they will prove satisfactory.
Your disapprobation of the Bill concerning foreign Ministers, which I had introduced reconciled me to its fate more than the decision upon it, which had taken place before I knew your opinion. I still think however that we shall find some legislative provision necessary upon the subject, and still doubt the President’s Constitutional powers, without a Law, to check something worse than insolence in a foreign Minister, if it should happen.
A bill has pass’d the House of Representatives, to prohibit the importation of certain Articles from Great-Britain—I presume it will also pass the Senate—I hope the late changes in England will facilitate the settlement of our differences with that Nation.
Ever faithfully
John Quincy Adams